           Case 4:19-cv-00861-DMR Document 10 Filed 03/13/19 Page 1 of 6



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   Fox Rothschild LLP
 2 Constellation Place
   10250 Constellation Blvd., Suite 900
 3 Los Angeles, CA 90067
   Tel.: (310) 598-4150
 4 Fax: (310) 556-9828
   lbandlow@foxrothschild.com
 5
   Attorneys for Plaintiff
 6 Strike 3 Holdings, LLC

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10

11 STRIKE 3 HOLDINGS, LLC,                             Case Number: 4:19-cv-00861-DMR
12                       Plaintiff,                    NOTICE PROVIDING
                                                       CLARIFICATION REGARDING THE
13 vs.                                                 REGISTRATION STATUS OF
                                                       PLAINTIFF’S COPYRIGHT
14 JOHN DOE subscriber assigned IP address             APPLICATIONS
   24.4.86.137,
15
                     Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   1

          Notice Providing Clarification Regarding the Status of Plaintiff’s Copyright Applications
                                                                              Case No. 4:19-cv-00861-DMR
            Case 4:19-cv-00861-DMR Document 10 Filed 03/13/19 Page 2 of 6



 1         PLEASE TAKE NOTICE that in light of the Supreme Court’s recent holding in Fourth
 2 Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, No. CV 17-571, 2019 WL 1005829 (U.S.

 3 Mar. 4, 2019), Strike 3 Holdings, LLC hereby concurrently-files an updated “Exhibit A” to its

 4 Complaint demonstrating that all copyright applications for the motion pictures in question here

 5 have been registered with the United States Copyright Office. Accordingly, the Complaint

 6 satisfies the claim-processing rule under 17 U.S.C. § 411(a).

 7

 8 Date: 03/13/2019                                FOX ROTHSCHILD LLP
 9                                                 Respectfully submitted,
10                                                 By: /s/ Lincoln Bandlow
                                                   Lincoln Bandlow, Esq.
11                                                 FOX ROTHSCHILD LLP
12                                                 Attorney for Plaintiff
                                                   Strike 3 Holdings, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1

            Notice Providing Clarification Regarding the Status of Plaintiff’s Copyright Applications
                                                                                Case No. 4:19-cv-00861-DMR
Case 4:19-cv-00861-DMR Document 10 Filed 03/13/19 Page 3 of 6




                   EXHIBIT 1
                                Case 4:19-cv-00861-DMR Document 10 Filed 03/13/19 Page 4 of 6
                                                        Exhibit A to the Complaint
Location: Concord, CA                                                                                 IP Address: 24.4.86.137
Total Works Infringed: 42                                                                             ISP: Comcast Cable
 Work        Hash                                        Site                UTC          Published         CRO App. File       CRO Number
                                                                                                            Date
 1           8CEEBAD8B4AFD8903E4B6BC25D6133344622771F    Vixen               10/15/2018   09/26/2018        10/16/2018          PA0002127776
                                                                             19:00:14
 2           09EAED2E4389268FA57FE13CD55F4B4791B48289    Tushy               05/13/2018   05/06/2018        06/19/2018          PA0002126449
                                                                             17:51:46
 3           0C81F28F597C97B7891EE91426B65BD6308032A6    Tushy               11/12/2018   11/12/2018        12/10/2018          PA0002145826
                                                                             23:16:26
 4           11E5B485169425B0DE6F8265043BED4D9D0AB01C    Tushy               07/31/2018   07/30/2018        09/01/2018          PA0002119590
                                                                             02:34:27
 5           1B689A37F959A9AB7BD7BCD476B6E02E5669A336    Blacked Raw         11/08/2018   11/08/2018        12/10/2018          PA0002145833
                                                                             23:42:02
 6           1BD96A441CFD749BF919A54DCD60143D882D3CCB Blacked Raw            11/24/2018   11/21/2018        12/18/2018          PA0002141915
                                                                             18:43:33
 7           1F734779A5C05D40C6424BE190EC20AC8BF61019    Vixen               10/17/2018   10/16/2018        10/28/2018          PA0002130458
                                                                             07:12:53
 8           21A72BE83C3600E656348BD74090FF60C9E3BAB9    Tushy               12/03/2018   12/02/2018        12/18/2018          PA0002141917
                                                                             17:51:43
 9           23AD7785927F77F037EC36842F95897DA89CEEDC    Vixen               05/30/2018   05/29/2018        07/14/2018          PA0002128390
                                                                             01:27:49
 10          23DF6E3ED9E784025EE9E3D92F99398BD2E8B8ED    Blacked Raw         10/21/2018   10/19/2018        11/25/2018          PA0002136715
                                                                             00:08:09
 11          3176813C77FB9F3A240D4421A4627DD377A8D4E8    Tushy               09/22/2018   09/18/2018        10/16/2018          PA0002127779
                                                                             00:10:37
 12          341D4A70306E762D04C53912D8224AC99E2CDBE1    Blacked Raw         11/20/2018   11/18/2018        12/10/2018          PA0002146476
                                                                             06:59:31
 13          3CAF1C4FBEF4F2FCD74F2B6AE32F3D56F961D650    Vixen               10/31/2018   10/26/2018        12/10/2018          PA0002145824
                                                                             05:42:30
 14          4A01E15D5843C264BF2691AC218227619A171413    Tushy               07/27/2018   07/25/2018        09/05/2018          PA0002134601
                                                                             00:24:09
 15          51F9EFE93A4D9A868005F2279F8C8DD395033FD5    Vixen               11/07/2018   11/05/2018        11/25/2018          PA0002136632
                                                                             00:24:51
 16          5660F48100513A9838A18139BB71D78F7DF67508    Blacked             09/09/2018   09/07/2018        10/16/2018          PA0002127772
                                                                             10:23:30
                          Case 4:19-cv-00861-DMR Document 10 Filed 03/13/19 Page 5 of 6
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     64A72D6B80DD9281308AA65650958207E03B9356   Blacked Raw   10/31/2018   10/29/2018   12/10/2018      PA0002145837
                                                                05:39:01
18     74DF01A19CDA446BD557636E214E38ACD1C00B92   Vixen         09/06/2018   09/06/2018   11/01/2018      PA0002143433
                                                                23:14:27
19     78FAB2B2DD2918F1EDC644EAD74B5B472BB28B23   Vixen         05/25/2018   05/24/2018   07/14/2018      PA0002128388
                                                                06:42:08
20     7BA924396EB35E0F543D568858E5E4489091B437   Blacked       07/29/2018   07/29/2018   09/05/2018      PA0002135679
                                                                20:38:02
21     876EC64B52A18F2384B2E006DB71638985F546E2   Vixen         05/19/2018   05/19/2018   07/14/2018      PA0002128156
                                                                18:23:50
22     8F246D98B53D9E87A4452E6E3160EEE8E7ACB663   Tushy         09/09/2018   08/04/2018   09/01/2018      PA0002119573
                                                                10:23:37
23     91993F00A9153BA2D153F6387959FC6D6520BC4D   Tushy         07/27/2018   07/05/2018   08/07/2018      PA0002132399
                                                                00:39:26
24     92E599697AB6D37A03EBDE90BB7737C8F990B915   Blacked Raw   10/31/2018   10/24/2018   11/25/2018      PA0002137640
                                                                05:37:12
25     96B8A0EB9B8047532038B822B057CF6B63DF2628   Vixen         11/11/2018   11/10/2018   11/25/2018      PA0002136725
                                                                08:28:46
26     96DCB1AF9A5DD58FF9FD448D0F8A9F3A28DEC716   Vixen         09/18/2018   09/14/2018   11/01/2018      PA0002143437
                                                                05:20:01
27     AA7EBC8D54740D12258D149FC075A81BFEEE677F   Blacked Raw   10/15/2018   10/14/2018   11/01/2018      PA0002143424
                                                                03:43:45
28     B25C86EB85AE315DE001F1A975FD172C15DD7ED8   Tushy         09/25/2018   09/23/2018   11/01/2018      PA0002143415
                                                                08:42:28
29     B5879D6A9AD3C552A3D669CAE94774D5D278F2C1   Tushy         11/20/2018   11/17/2018   12/10/2018      PA0002145827
                                                                07:16:14
30     B654BD9EE507C599B6C6115ECE84BD2B939E9AF1   Vixen         10/02/2018   10/01/2018   11/01/2018      PA0002143421
                                                                05:41:13
31     B901C1D24C57C982E326420F292855E7CD0F3079   Tushy         10/24/2018   10/23/2018   11/25/2018      PA0002136621
                                                                03:09:55
32     B968DDD082AFDEB683B577B4268AF051EF1BC1A4   Tushy         10/02/2018   09/28/2018   10/16/2018      PA0002127781
                                                                05:39:55
33     B9FF93769802406F9FB984B59468BBD077335AA4   Blacked Raw   09/28/2018   09/24/2018   11/01/2018      PA0002143418
                                                                07:19:36
34     BEC51D592695F02E506FFB6F633208A899E29D57   Vixen         09/01/2018   09/01/2018   11/01/2018      PA0002143431
                                                                23:52:16
                          Case 4:19-cv-00861-DMR Document 10 Filed 03/13/19 Page 6 of 6
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     CE5BC18A7CD0C55A4B4785679A444A7ED293F543   Tushy         07/27/2018   07/15/2018   08/07/2018      PA0002132406
                                                                00:25:04
36     D03E77E7217D1DF56F3350DCE86E6BCFA384E9E8   Vixen         10/15/2018   10/11/2018   10/28/2018      PA0002130457
                                                                18:55:29
37     DC3A436900654449E379C3F7459DA6E515720104   Tushy         09/09/2018   08/24/2018   11/01/2018      PA0002143429
                                                                10:23:45
38     E0EABE86D73ABC9BF3231DAE3D4E1FEC4793445B   Blacked Raw   10/02/2018   09/29/2018   11/01/2018      PA0002143425
                                                                05:42:06
39     EA1BC3B182C792BBDC255E6D5765690973AD2F38   Tushy         05/21/2018   05/21/2018   07/14/2018      PA0002131769
                                                                20:52:51
40     F0778DB91AF3D9BBCDDD08FA28E1CF3DD2FD40F9   Tushy         07/14/2018   07/10/2018   08/07/2018      PA0002132397
                                                                21:56:19
41     F784D65D9FB51CD23AC4F54194FA7912A36908DC   Tushy         12/05/2018   08/09/2018   09/05/2018      PA0002135685
                                                                09:00:20
42     FFDB26A84780293A9E7580F3E88F24D67E9C2B9B   Tushy         07/20/2018   07/20/2018   09/05/2018      PA0002134598
                                                                20:19:20
